Citation Nr: 0823802	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.  

2.  Entitlement to service connection for pulmonary 
tuberculosis.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant is a veteran who served with the Special 
Philippine Scouts from April 1946 to January 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In June 2006, the RO denied the veteran's 
claim for service connection for hearing loss, both ears.  In 
September 2006, the RO denied the veteran's claims for 
service connection for "osteoarthritis of the right hand," 
and pulmonary tuberculosis.  The Board has determined that 
the issues are more accurately characterized as stated on the 
cover page of this decision.  

In March 2007, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
February 2008, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran does not have a right hand disability as a 
result of his service.  

2.  The veteran does not have pulmonary tuberculosis as a 
result of his service.  

3.  The veteran does not have bilateral hearing loss as the 
result of disease or injury that was present during his 
active military service.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by the veteran's active military service, nor may arthritis 
of the right hand be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by the veteran's active military service, nor may 
tuberculosis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including arthritis, 
"tuberculosis, active," and sensorineural hearing loss, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The veteran's service medical records are not available.  As 
for the post-service medical evidence, it consists of private 
treatment reports from A.L.Q., M.D., dated between 2003 and 
2006.  This evidence shows the following: in 2006, the 
veteran was shown to have osteoarthritic changes in his right 
hand; the veteran reported that during World War II, he was 
exposed to explosives and rain, and that he contracted 
pulmonary infections; the veteran was advised to quit 
smoking; the reports contain notations of asthma and COPD 
(chronic obstructive pulmonary disease).  

The relevant diagnosis noted osteoarthritis with a markedly 
deformed middle finger "due to dislocation operating 
artillery howitzer cannons," and "COPD, rule out PTB 
(pulmonary tuberculosis) and CA (cancer) secondary to heavy 
smoking." An associated chest X-ray report contains 
impressions of pulmonary tuberculosis, pneumonia, and 
pulmonary mass with effusion.  

In a statement, dated in October 2006, J.Q., M.D., states 
that he believes that the veteran contracted pulmonary 
tuberculosis as a result of his service.  He states that the 
veteran's report of treatment for pulmonary infection during 
service "may be pneumonia but higher suspicion of PTB is 
entertained since Philippines is a tropical country and PTB 
is endemic in the region."  In reference to presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309, he 
admitted that he did not know what the correct criteria were, 
and that he could not cite to any such evidence.  
Specifically, he stated, "but the 10 percent on which I 
should give basis is difficult since I have no knowledge on 
what 10 percent of PTB disease is and I have yet to find 
requirements to meet the 10 percent."  

With regard to the claims for a right hand disability, and 
pulmonary tuberculosis, the Board has determined that the 
claims must be denied.  Service medical records are not 
available, however, the earliest medical evidence of either a 
right hand disability, or pulmonary tuberculosis, is dated in 
2006.  This is approximately 56 years after separation from 
service; there is no record of treatment for right hand or 
respiratory symptoms prior to this time.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

In addition, there is no competent evidence to show that the 
veteran had active tuberculosis, or arthritis of the right 
hand, that was manifest to a compensable degree within one 
year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

In reaching this decision, the Board has considered Dr. 
J.Q.'s October 2006 statement.  With regard to the claim for 
pulmonary tuberculosis, and the threshold issue of whether 
the veteran is currently shown to have this disease, the 
Board first notes that Dr. J.Q.'s opinion appears to have 
been based on Dr. A.L.Q.'s reports, with no indication that 
it was based on a full review of the veteran's C-file.  
However, the evidence upon which Dr. J.Q. appears to have 
based his opinion, i.e., Dr. A.L.Q.'s reports, contain a 
diagnosis that is equivocal in its terms.  Specifically, Dr. 
A.L.Q.'s diagnosis notes COPD, with two other possible 
respiratory disorders ("COPD, rule out PTB (pulmonary 
tuberculosis) and CA (cancer) secondary to heavy smoking") 
(emphasis added).  Furthermore, Dr. A.L.Q.'s diagnoses, and 
his associated treatment records, clearly show that the 
veteran was counseled to quit smoking, and these reports 
contain evidence indicating that the veteran's respiratory 
disorder(s) may be related to his smoking, providing evidence 
against this claim.   

In contrast, in discussing the veteran's current condition, 
Dr. J.Q. did not provide a rationale for ruling out the 
current presence of respiratory disorders other than 
pulmonary tuberculosis, nor did he provide a rationale for 
ruling out the veteran's smoking as an etiological factor.  
Dr. J.Q.'s opinion is not shown to have been based on a 
review of the veteran's C-file, and it contains other 
deficiencies.  For example, he appears to assert that the 
veteran's self-reported history of pulmonary infections 
during service could have actually been a history of symptoms 
for pulmonary tuberculosis.  However, the veteran's self-
reported history is inconsistent.  See veteran's NA Form 
13055, received in April 2006, (in which he only claimed to 
have received treatment for "cholera").  Dr. J.Q. further 
states that the veteran might not have sought treatment 
because his symptoms were mild, and/or that he had dormant 
bacilli during service.  However, he did not discuss the 56-
year time gap in treatment between separation from service 
and the earliest evidence of post-service treatment.  

Finally, he admits that there is no evidence to show that 
pulmonary tuberculosis was manifested to a compensable degree 
within one year of separation from service.  In summary, the 
Board finds that, when read in context, this statement is so 
speculative, and lacking in support, that it does not warrant 
a change in the Board's determination.  See Lee v. Brown, 10 
Vet. App. 336 (1997); see also Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(medical opinions as to a nexus may decline in probative 
value where the physician fails to discuss relevant medical 
history).  

With regard to the claim for a right hand disability, the 
Board has considered the notation in Dr. A.L.Q.'s report, 
indicating that the veteran has osteoarthritis due to a 
dislocation of a finger on the right hand while "operating 
artillery howitzer cannons."  However, the veteran's service 
records, discussed infra, indicate that his military 
occupation specialties after basic training were "cook" and 
"baker," and there is no indication that he had any 
training in artillery.  This notation is not shown to have 
been based on a review of the veteran's C-file, and it does 
not discuss the 56-year time gap following separation from 
service and the diagnosis.  It is clearly "by history" 
only, and is afforded no probative value.  Prejean; Elkins. 

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).

In this case, the Board rejects the statements of the 
veteran.  The veteran makes no clear foundation for his 
statements that he has had these disorders since service, 
more than one-half-century ago.  In this case, the Board 
finds that the veteran's service and the fact that he sought 
treatment for these problems decades after service provides 
overwhelming evidence against these claims.  Everything the 
veteran has sent to the Board clearly indicates problems that 
began more than 50 years after service, providing evidence 
against the veteran's current statements and those doctors 
who have based their statement on the veteran's statements.  
For example, his VA Form 21-4142 indicates treatment for 
these problems starting in 2006 (more than 55 years after 
service that ended in 1949). 

More importantly, a statement from 2003 indicates treatment 
in 2003 (more than 50 years after service).  Further, it 
indicates treatment for "senility", clearly indicating that 
statements the veteran may have made to his doctors may not 
be credible.  In his VA claim, dated April 2003, he indicates 
that he can not remember the disabilities that prevent him 
from working. 

With regard to the claim for bilateral hearing loss, the 
Board first notes that in June 2006, the RO denied the 
veteran's claim for service connection for hearing loss.  In 
August 2006, a timely notice of disagreement was received, 
and in September 2006, a statement of the case was issued.  
That same month, a timely substantive appeal was received.  
Subsequent to the September 2006 statement of the case, a 
statement from a physician (i.e., Dr. J.Q.'s October 2006 
statement), was received without a waiver of review by the 
agency of original jurisdiction.  However, under the 
circumstances, a remand is not required.  Specifically, Dr. 
J.Q.'s October 2006 statement has previously been discussed, 
and it is relevant only to the claim for pulmonary 
tuberculosis.  This evidence is therefore not material to the 
bases for the Board's decision on bilateral hearing loss.  
Therefore, this evidence is not "pertinent" as defined at 
38 C.F.R. § 20.1304(c) (2007), and a remand for RO 
consideration is not required.  

The veteran's service records include a separation 
qualification record (AGO Form 100), which notes that he 
underwent basic combat training and fired small arms, and 
that his military occupation specialties were "basic," 
cook, and baker.  See also veteran's discharge (AD AGO Form 
53) (noting a military occupation specialty of "baker - QM 
bakery 017."  

As for the post-service medical evidence, it consists of non-
VA reports, dated between 2003 and 2006 (more than 50 years 
after service).  This evidence includes a report from M.A.P., 
M.D., dated in April 2003, which contains diagnoses that 
included "poor hearing, bilateral."  An audiogram from the 
Good Samaritan Center, dated in March 2006, contains results 
which show that the veteran had bilateral hearing loss as 
defined at 38 C.F.R. § 3.385.  A report from Dr. A.L.Q., 
dated in February 2006, shows that the veteran reported that 
he was a World War II veteran who was exposed to explosives.  
The report contains diagnoses that include "hearing loss 
A.U. (both ears) - sec[ondary] to explosives."  

The Board has determined that the claim must be denied.  
Service medical records are not available, however, the 
earliest medical evidence of hearing loss is dated in 2003.  
This is approximately 53 years after separation from service; 
there is no record of treatment for hearing loss symptoms 
prior to this time.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim. 
Maxson.  Furthermore, there is no competent and sufficiently 
probative evidence which links hearing loss to the veteran's 
service.  

In this regard, Dr. A.L.Q.'s treatment reports do not 
indicate that he is an audiologist nor do they contain any 
indication of training or expertise in treating hearing loss, 
and this notation is not shown to have been based on a review 
of the veteran's C-file.  Prejean; see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  When read in 
context, the notation in his February 2006 treatment report, 
of hearing loss "secondary to explosives" is "by history" 
only, and it is afforded no probative value.  In addition, 
there is no competent evidence to show that the veteran had 
sensorineural hearing loss that was manifest to a compensable 
degree within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.
   
With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a 
right hand disability, pulmonary tuberculosis, and bilateral 
hearing loss, were caused by service that ended in 1949.  
However, the veteran has not specifically argued that he has 
experienced  hearing loss symptoms since his service, nor is 
he competent to state that he had hearing loss as defined at 
38 C.F.R. § 3.385 at any specific point in time.  In 
addition, regarding the critical issue of whether any of his 
current problems can be reasonably associated with service 
many years ago, the Board places greater probative value on 
the medical evidence.  

In this case, when the veteran's post-service medical records 
are considered (which indicate that the veteran has a history 
of smoking which may have caused his respiratory symptoms, 
which show that there is only a equivocal diagnosis of 
pulmonary tuberculosis, which do not show treatment for any 
of the claimed conditions until 2003, at the earliest, and 
which do not contain competent and sufficiently probative 
evidence of a nexus between any of the claimed disabilities 
and the veteran's service), the Board finds that the medical 
evidence outweighs the veteran's contentions that he has the 
claimed conditions that are related to his service.  Simply 
stated, the Board finds that the post-service medical record 
outweighs the veteran's statements, which have been found to 
be of very limited probative value.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2006 (bilateral 
hearing loss), and July 2006 (a right hand disability, and 
pulmonary tuberculosis), the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  The VCAA notices complied with the requirement 
that the notice must precede the adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).    

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006 and March 2008, and in any event, as the 
claims have been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
In this regard, the veteran's service medical records 
("SMRs") are not available and may have been destroyed in 
the 1973 fire at the National Personnel Records Center 
("NPRC").  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the SMRs.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In March 2006, the RO requested the NPRC to obtain the 
veteran's service medical records.  Also in March 2006, the 
RO sent the veteran a letter and informed him that his 
records may have been destroyed, and requested that he 
provide any service medical records, post-service medical 
records, or other information which may be helpful to his 
claim.  The RO attached a form (NA Form 13055) to its letter, 
in which the veteran was requested to provide additional 
treatment information.  In April 2006, the NA Form 13055 was 
received, however, the veteran only noted treatment for 
"cholera," and he did not provide any indication of dates 
of treatment, organizations to which he was assigned, or 
names and locations of treatment facilities.  In May 2006, 
the NPRC reported that the veteran's service medical records 
could not be found, and that there were no relevant reports 
from the SGO (surgeon general's office).  That same month, 
the RO issued a memorandum in which they concluded that the 
veteran's service medical records were unavailable.  Also in 
May 2006, the veteran was notified that his service medical 
records could not be located and were unavailable.  See 
38 C.F.R. § 3.159(d), (e).  Therefore, the Board finds that 
the RO has satisfied its duty to assist under Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  

It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained non-VA 
medical records.  

The veteran has not been afforded examinations, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the earliest medical evidence of a right hand 
disability, pulmonary tuberculosis, or hearing loss, is dated 
no earlier than 2003.  This is approximately 53 years after 
separation from service; there is no record of treatment for 
right hand, respiratory, or hearing loss symptoms prior to 
this time.  There is no competent and sufficiently probative 
evidence which links a right hand disability, pulmonary 
tuberculosis, or hearing loss, to the veteran's service, or 
to show that the veteran had active tuberculosis, arthritis 
of the right hand, or sensorineural hearing loss, that was 
manifest to a compensable degree within one year of 
separation from service.  With regard to the October 2006 
statement of Dr. J.Q., and the notations in the 2006 reports 
of Dr. A.L.Q., for the reasons previously discussed, this 
evidence is so speculative, and lacking in support, that the 
Board has determined that the claims do not warrant further 
development.  

In this case, the Board finds that the veteran's claims 
files, as a whole, provides highly probative evidence against 
all claims, clearly revealing problems that have no 
connection to service, beginning 50 years or more after 
service, based on the statements of a veteran with poor 
recollection.  A medical opinion, based on this evidence, 
would be a useless gesture based on a record that clearly and 
unmistakable indicates that these disabilities have no 
connection to service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

On a factual basis, this claim must be denied at this time.  
Simply stated, the Board finds that the post-service medical 
record provides evidence against these claims.  The Board 
therefore concludes that decisions on the merits at this time 
do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a right hand disability is denied.

Service connection for pulmonary tuberculosis is denied.

Service connection for bilateral hearing loss is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


